Citation Nr: 0714591	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  06-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the left ankle, status post 
fracture (left ankle disability), currently rated 10 percent 
disabling.  

2.  Entitlement to service connection for a right ankle 
fracture, claimed as secondary to service-connected left 
ankle disability.  

3.  Entitlement to service connection for bilateral hip 
condition, claimed as secondary to service-connected left 
ankle disability.  

4.  Entitlement to service connection for bilateral knee 
condition, claimed as secondary to service-connected left 
ankle disability.  

5.  Entitlement to service connection for glucose 6 phosphate 
dehydrogenase (G6PD) deficiency.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The veteran his submitted additional evidence subsequent to 
the February 2006 statement of the case, but he did not 
submit a waiver of initial RO consideration. Because the 
evidence is merely duplicative of evidence and argument that 
was previously of record and discussed in the statement of 
the case, the inability of the Board to consider the 
additional evidence will not prejudice the veteran.

This case was advanced on the docket, pursuant to 38 C.F.R. § 
20.900(c) (2006). 

The issue of entitlement to service connection for G6PD 
deficiency is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's left ankle disability is manifested by 
moderate limited motion, degenerative arthritis, and pain.

2.  The veteran's current right ankle fracture began years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected left ankle disability.

3.  The veteran's current bilateral hip condition began years 
after service, was not caused by any incident of service, and 
was not caused by or permanently worsened by his service-
connected left ankle disability

4.  The veteran's current bilateral knee condition began 
years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected left ankle disability


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5271 (2006).

2.  A right ankle fracture was not incurred in or aggravated 
by service, and is not proximately due to or the result of 
the service-connected left ankle disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

3.  A bilateral hip condition was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of the service-connected left ankle disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).

4.  A bilateral knee condition was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of the service-connected left ankle disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist  

VA shall apprise a claimant of the evidence necessary to 
substantiate his claim for benefits and that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
unless no reasonable possibility exists that such assistance 
will aid in substantiating the claim.

In letters dated in August 2004, December 2004 and March 
2005, VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

As required by 38 U.S.C.A. Section 5103(a), notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  This was accomplished.

The appellant was not provided with notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  Despite 
the inadequate notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has 
not been addressed by the agency of original 
jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the 
preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  As the veteran has been 
afforded a post-decision physical examination in 
conjunction with his appeal for an increased rating for 
his left ankle disability, the failure to provide notice 
with respect to the disability rating does not prejudice 
him.

The VA has afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disabilities, and afforded him the opportunity to give 
testimony before the Board.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained, and the veteran does not appear to contend 
otherwise.  The VA has done everything reasonably possible to 
assist the veteran.

II. Increased Rating Claim

The rating decision on appeal granted service connection for 
a left ankle disability and assigned a 10 percent evaluation, 
effective January 2003.  The veteran contends that this 
condition is more disabling than currently evaluated, as it 
caused severe limitation of motion, swelling and pain.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Further, although a review the recorded history of a 
disability should be conducted to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

As to the veteran's left ankle disability, relevant 
regulations indicate that arthritis due to trauma, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
will be rated based on limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. 4.71a, Diagnostic Code 5003.

VA X-ray examinations of the left ankle found degenerative 
arthritis.  Pursuant to Diagnostic Code 5003, arthritis 
established by x-ray findings will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Under Diagnostic 
Code 5271, moderate limited motion of the ankle is rated 10 
percent disabling.  Marked limitation of motion of the ankle 
is rated 20 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  As there is no regulatory definition of marked or 
moderate limitation of motion, the terms must be considered 
in a manner that is "equitable and just."  38 C.F.R. § 4.2.  
Normal range of motion of the ankle is 45 degrees of plantar 
flexion and 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, 
Plate II.  

The March 2003 and January 2005 VA examination reports noted 
that the veteran's left ankle had 20 degrees dorsiflexion and 
plantar flexion.  The evidence more nearly approximates a 
rating of 10 percent, as the veteran's dorsiflexion is 
normal.  He has much more than 50 percent of his total ankle 
range of motion.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  The January  
2005 VA examination found no additional limitation of use due 
to pain, fatigue, weakness or lack of endurance during 
repetitive motion.  There is no objective evidence that pain 
on use of the left ankle joint results in limitation of 
motion to a degree which would support a higher rating.  See 
DeLuca, supra.  

There is no evidence of moderately-severe malunion or 
nonunion of a tarsal or metatarsal joint, to warrant a 20 
percent evaluation under38 C.F.R. § 4.71a, Diagnostic Code 
5283.  The veteran's ankles are not ankylosed.  Accordingly, 
a schedular rating is not appropriate under Diagnostic Code 
5270.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

III. Service-Connection Claims

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including degenerative disc disease or arthritis, 
if manifested to a compensable degree within the year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service- 
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is in receipt of service connection for a left 
ankle disability, rated 10 percent disabling.  In March 1998, 
the veteran fractured his right ankle in a work-related 
injury.  The contemporaneous medical records noted that he 
slipped on a wet incline.  

A VA joints examination was conducted in March 2003.  The 
diagnoses were degenerative joint disease, left ankle, 
moderately symptomatic; and history of bimalleolar fracture 
dislocation post-surgery, with residual swelling and 
limitation of motion.  

The veteran stated that orthopedic physicians, told him that 
the limited motion of his service-connected left ankle 
disability caused him to fracture his right ankle which, in 
turn, caused his hip and knee conditions.  In an August 2004 
letter, Dr. Barnes stated that he was treating the veteran 
for post-traumatic arthritis of the right ankle caused by the 
March 1998 fracture.  He also stated that the right ankle 
fracture has caused the veteran to alter his gait, which 
placed additional stress on his hip causing arthritis of the 
hip.  

A VA joints examination was conducted in January 2005.  The 
veteran reported the he sustained a work-related injury to 
the right ankle in March 1998, when he slipped an fell on 
some "slime."  He stated that he may have injured his right 
hip and right knee during the fall.  He underwent surgery on 
the right ankle.  Subsequently, both hips and knees were 
painful.  The examiner noted that the veteran did not contend 
that his right ankle fracture was related to his service-
connected left ankle disability.  The diagnoses were 
bilateral hip pain, bilateral knee pain with patellofemoral 
symptoms, right fibula fracture, and left fibula fracture.  
The examiner stated that there was no evidence that the 
veteran's right ankle fracture was casually related to his 
service-connected left ankle disability.  

The veteran has alleged that his current right ankle, hips 
and knee conditions were caused by his service-connected left 
ankle disability.  However, the veteran, as a layman, is not 
competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no competent medical evidence of 
record linking his service-connected left ankle disability to 
these conditions.  

The weight of the competent medical evidence demonstrates 
that the right ankle, bilateral hip and bilateral knee 
conditions are not proximately due to or the result of his 
service-connected left ankle disability.  The veteran is 
correct that there is competent medical evidence of record 
that his bilateral hip and bilateral knee problems are the 
result of his right ankle fracture, see Dr. Barnes' 
statement, supra, but there is no competent evidence that the 
right ankle fracture, caused by his slipping on a wet 
incline, is related to his service-connected left ankle 
disability.  The January 2005 examination report stated that 
there was no evidence that the veteran's right ankle fracture 
was casually related to his service-connected left ankle 
disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(adoption of an expert medical opinion may satisfy the 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).  Secondary 
service connection for a right ankle fracture, bilateral hip 
condition, and bilateral knee condition is denied.  The 
preponderance of the evidence is against the claims; there is 
no doubt to be resolved; and service connection is not 
warranted. 


ORDER

A disability evaluation in excess of 10 percent for a left 
ankle disability is denied.

Service connection for a right ankle fracture, claimed as 
secondary to a service-connected left ankle disability, is 
denied.

Service connection for a bilateral hip condition, claimed as 
secondary to a service-connected left ankle disability, is 
denied.

Service connection for a bilateral knee condition, claimed as 
secondary to a service-connected left ankle disability, is 
denied.


REMAND

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  
38 C.F.R. § 3.303(c).  This is based on the notion that a 
disease, versus a defect, is usually capable of improvement 
or deterioration.  VAOPGCPREC 67-90.  

Service medical records dated in December 1976 and August 
1979, noted that the veteran had a G6PD deficiency.  The 
veteran notes that the condition is a genetic disability, but 
contends that it was aggravated in service as demonstrated by 
several abnormal blood tests.  Whether the veteran has a G6PD 
deficiency related to service, whether the condition is a 
congenital disease or defect, and, if the condition is a 
congenital disease, whether it was aggravated by service are 
medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  An examination is needed to resolve these 
questions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for G6PD deficiency.

2.  Schedule the veteran for an 
appropriate VA examination.  All necessary 
tests, including diagnostic studies, 
should be conducted.  The claims file and 
a copy of this remand must be reviewed by 
the examiner.  The examiner must provide 
opinions: as to the date of onset and 
etiology of any G6PD deficiency; if 
present, whether it was subject to any 
superimposed disease or injury during 
active service; whether any G6PD 
deficiency found is a congenital disease 
(as opposed to a congenital defect); and, 
if G6PD deficiency is a congenital 
disease, did it worsen beyond its natural 
progression during service?   

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


